DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing is objected to because “FIG. 1” is the only figure in the Drawings sheet. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered, and the abbreviation "FIG." must not appear. 37 CFR 1.84(u)(1). It is advised to use “Figure”, for instance. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
In conjunction with removing the “FIG. 1” label from the drawing, the specification must be amended to replace references to “FIG. 1” (it is shown at least in [17] on page 5). If there is only a single figure, the terminology, “FIG. 1” needs to be replaced by appropriate terminology such as “the Figure” or “the figure”.
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, Applicant claims a compound of Formula 1, wherein the benzo-5-membered fused ring unit is attached to the benzo-pyrrole unit via a ring A, wherein the ring A is C6 aryl group (see the figure below).

    PNG
    media_image1.png
    269
    804
    media_image1.png
    Greyscale

There are two directions to attach the benzo-5-membered fused ring to the benzo-pyrrole unit; i.e. X pointing up vs. X pointing down in the figure above. The Examiner interprets the 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, at least sections 1), 3), and 8) contains a phrase in parentheses. The parentheses are not necessary for the meaning of the claim and deletion of the parentheses are suggested for the purpose of clarity.
In claim 9, Applicant recites “An electronic device comprising: a display device comprising the organic electric element of claim 4; and a controller for driving the display device”. A statement of “An electronic device comprises a display device comprising the organic electric element of claim 4 and a controller for driving the display device” reads better.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “Ar1 and Ar2 are … a C6-C60 aryl group” (broad range), “a fluorenyl group” (narrow range), “a fused ring group of a C6-C60 aromatic ring and a C3-C60 aliphatic ring” (broad range).
This claim is indefinite because a broad limitation is claimed with a narrow limitation in the same claim.
A fluorenyl group is considered as a narrow range and encompassed by either a C6-C60 aryl group or a fused ring group of a C6-C60 aromatic ring and a C3-C60 aliphatic ring. Furthermore, according to the instant specification ([031]), a fluorenyl group is considered as an aryl group. Therefore, claim 1 claims a broad limitation a narrow limitation in the same claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche
For the purpose of prosecution, the Examiner interprets the claim limitation to mean that a fluorenyl group is not in the list of Ar1 and Ar2.
Applicant further recites “R1 to R7 each are … a C6-C60 aryl group” (broad range), “a fluorenyl group” (narrow range), “a fused ring group of a C6-C60 aromatic ring and a C3-C60 aliphatic ring” (broad range).
Similarly, this claim is indefinite because a broad limitation is claimed with a narrow limitation in the same claim.
For the purpose of prosecution, the Examiner interprets the claim limitation to mean that a fluorenyl group is not in the list of R1 to R7.
Applicant further recites “L1 to L3 each are … a C6-C60 arylene group” (broad range), “a fluorenylene group” (narrow range), “a divalent fused ring group of a C3-C60 aliphatic ring and a C6-C60 aromatic ring” (broad range).
Similarly, this claim is indefinite because a broad limitation is claimed with a narrow limitation in the same claim.
For the purpose of prosecution, the Examiner interprets the claim limitation to mean that a fluorenylene group is not in the list of L1 to L3.
It is noted that fluorenyl and fluorenylene are shown in multiple locations in the claim. The examples exhibited above may not include all of them. 
Regarding claims 2-10, claims 2-10 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2013/0057397 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Park) in view of Anemain et al. (US 2019/0312203 A1, hereafter Anemain).
Regarding claim 1-5 and 10, Park discloses a compound having a general structure of Formula 1 ([041] of the original document; pages 11-15 of the translated document) and exemplifies Compound P-12 ([072]), as shown below.

    PNG
    media_image2.png
    311
    735
    media_image2.png
    Greyscale

In Formula 1, R1-R4 and R7-R10 can be hydrogen or –L-N(R’)(R”); when each of R1-R4 is hydrogen, at least one of R7-R10 is not hydrogen; when each of R7-R10 is hydrogen, at least one of R1-R4 is not hydrogen; X and Y can be S; each of m and n can be 0 or 1 except when both m and n are 0; L can be a single bond; Ar1 can be an C6-C60 aryl group; R’ and R” can be each independently a C6-C60 aryl group or a fluorenyl group (pages 11, last paragraph through page 15, paragraph 4).
Park discloses an organic light emitting diode (Example 12 in Table 17 of the original document; pages 10 and 41-42 of the translated document) comprising a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (Compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF); and the organic light emitting diode is equated with an organic electric element.
Park discloses that the compound of Park can be used as the hole injection layer material, the hole transport layer material, the host or the dopant material of the light emitting layer, or the capping layer (page 10, the last paragraph).
Park discloses that the organic electric element can comprise a protective layer formed on one surface of at least one of the first and second electrodes, the surface being the opposite side to the organic material layer (page 10, paragraph 6).
Park discloses that the organic electric element can further include a light emitting auxiliary layer (151 in Fig. 1) between the light emitting layer (150) and the hole transport layer (140).
Park teaches that the organic electric element comprising the compound of Park as the light emitting auxiliary layer (“light emitting assist layer”) material or the hole injection layer material provides high color purity, high luminous efficiency, and improved lifetime (page 43, paragraph 3).
Park discloses that the organic electric element of Park can include a protective layer on one surface of at least one of the first and the second electrodes, where the surface is the opposite side to the organic material layer (page 10, the 2nd paragraph from the bottom of the page).
Park discloses an electronic device including a display device comprising the organic electric element of Park and a controller for driving the display device (page 11, paragraph 5). 
Park discloses that the organic material layer of the organic electric element can be formed by a spin coating process, a dip coating process, or an inkjet printing process (page 11, paragraph 2).
The arylamine group of Compound P-12 of Park is substituted to the substitution position 2 of the spirobifluorene unit; however, the Formula 1 of Park does limit the substitution position of the arylamine group (“–L-N(R’)(R”)”); that is, the arylamine group can be substituted to any substitution position of the spirobifluorene structure (page 11, last paragraph through page 12, the first paragraph).
Anemain discloses an arylamine compound including a spirobifluorene substituent used as the hole transporting layer material or a host material of the light emitting layer of an organic electric element (Formula (1) in “organic electroluminescent device” in Abstract; [061]).
Anemain discloses the external quantum efficiency (EQE) and the device lifetime (LT80) of the organic electric elements comprising Compound HTM1 (Device E1) wherein the arylamine is substituted to the spirobifluorene structure via the substitution position 4 of the spirobifluorene unit, and comparative Compound HTMv1 (Device V1) wherein the arylamine is substituted to the spirobifluorene structure via the substitution position 2 (Tables 1 and 2).

    PNG
    media_image3.png
    434
    610
    media_image3.png
    Greyscale

Anemain teaches that the device comprising Compound HTM1 wherein the arylamine is substituted to the spirobifluorene unit through the substitution position 4 provides higher EQE and longer lifetime (compares EQE and LT80 in device E1 vs. device V1 in Tables 1-2; and [110]).
The only difference between the device E1 and the device V1 is the substitution position of the arylamine group of the spirobifluorene compound; thus, the disclosed advantages (i.e. higher EQE and longer lifetime) stems from the effect of the substitution position.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P-12 of Park by changing the substitution position of the arylamine group from the substitution position 2 to the substitution position 4 of the spirobifluorene group, as taught by Anemain.
The motivation for doing so would have been to provide the organic electric element comprising the compound with higher EQE and longer lifetime, based on the teachings of Anemain.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the scope of Formula 1 of Park allows the arylamine group to be substituted to any substitution position of the spirobifluorene structure including the positions 2 and 4; thus, change of the substitution position from 2 to 4 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, there are only four distinguishable substitution positions on the spirobifluorene unit with respect to the arylamine substitution (i.e. 1, 2, 4, and 4 positions in the figure above). The four possible compounds wherein the arylamine group is substituted to 1 through 4 substitution positions are position isomers. All of the four position isomers are encompassed by the Formula 1 of Park. The selection of the specific substitution position 4 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of 

    PNG
    media_image4.png
    344
    687
    media_image4.png
    Greyscale

The modification provides the Modified compound P-12 of Park which has identical structure as Formula 1 of claims 1, wherein Ar1 and Ar2 are each C6-C60 aryl group (phenyl); X is S; R1 to R7 are not selected; a, b, c, d, e, f, and g are each 0; ring A is a C6 aryl group (benzene); L1 is a direct bond; L2 is a C6-C60 arylene group (phenylene), meeting all the limitations of claims 1-2.
 The Modified compound P-12 of Park has identical structure as Applicant’s Compound P-91 of claim 3, meeting all the limitations of claim 3.
The modification of Compound P-12 of Park to the Modified compound of P-12 of Park also provides the Modified organic light emitting diode of Park comprising a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (the Modified compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF); and the organic claims 4-5, and 10.
Regarding claim 6, the Modified organic electric element of Park reads on all the limitations of claims 4-5 as outlined above. 
The Modified organic electric element of Park comprises a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (the Modified compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF).
The Modified organic electric element of Park does not have a light emitting auxiliary layer; however, Park does teach that the organic electric element of Park can include a light emitting auxiliary layer (“light emitting assist layer”) between the light emitting layer and the hole transport layer (Fig. 1; page 10, paragraph 5).
Park teaches that the organic electric element comprising the compound of Park as the light emitting auxiliary layer (“light emitting assist layer”) material provides high color purity, high luminous efficiency, and improved lifetime (page 43, paragraph 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electric element of Park by incorporating a light emitting auxiliary layer between the light emitting layer and the hole transport layer as taught by Park.
The motivation for doing so would have been to provide the organic electric element of Park with high color purity, high luminous efficiency, and improved lifetime, based on the teachings of Park.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both device structures with and without a light emitting auxiliary layer are alternative options disclosed by Park, the change of the device structure would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electric element.
The modification provides the Modified organic electric element of Park (2) comprising a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting auxiliary layer (the Modified compound P-12 of Park ), a light emitting layer (the Modified compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF), meeting all the limitations of claim 6.
Regarding claim 7, the Modified organic electric element of Park reads on all the limitations of claims 4-5 as outlined above. 
The Modified organic electric element of Park comprises a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (the Modified compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF).
The Modified organic electric element of Park does not have a light efficiency improving layer formed on one surface of at least one of the first and the second electrodes; however, Park does teach that the organic electric element of Park can include a protective layer on one surface of at least one of the first and the second electrodes, where the surface is the opposite side to the organic material layer (page 10, the 2nd paragraph from the bottom of the page).
It is noted that the instant claim does not claim structure and material requirements of the light efficiency improving layer. The only requirement of the light efficiency improving layer in the instant claim is that the layer is required to be disposed on one surface of at least one of the first and the second electrodes, the surface being the opposite side to the organic material layer. Furthermore, the instant specification ([52] on page 12) does not distinguish the following three layers; a light efficiency improving layer, a capping layer, and a protective layer with respect to the material and the structure of the layers. Therefore, the protective layer disclosed by Park is equated with the light efficiency improving layer, because Park teaches that the protective layer is disposed on one surface of at least one of the first and the second electrodes, the surface being the opposite side to the organic material layer.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electric element of Park by incorporating a light efficiency improving layer on one surface of at least one of the first and the second electrodes, the surface being the opposite side to the organic material layer, as taught by Park.
It is known in the art that a protective layer (i.e. light efficiency improving layer) can protect the organic material layer(s) of an organic electric element from oxygen, moisture, and/or 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both device structures with and without a light efficiency improving layer are alternative options disclosed by Park. The change of the device structure would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electric element.
The modification provides the Modified organic electric element of Park (3) comprising a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (the Modified compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF), wherein a light efficiency improving layer is disposed on one surface of at least one of the first and the second electrodes, and the surface is the opposite side to the organic material layer, meeting all the limitations of claim 7.
Regarding claim 8, the Modified organic electric element of Park reads on all the limitations of claims 4-5 as outlined above. 
The Modified organic electric element of Park comprises a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (the 
The Applicant claims that the organic material layer is formed by a spin coating process, a nozzle printing process, an inkjet printing process, a slot coating process, a dip coating process, or a roll-to-roll process. 
Park does not disclose a specific organic electric element comprising the Modified compound P-12 of Park, wherein the element is formed by a spin coating process. 
However, the process limitation does not provide a patentable distinction over the prior art by Park as the product structures are same. MPEP 2113.
Furthermore, Park teaches that the organic material layer of the organic electric element can be formed by a spin coating process, a dip coating process, or an inkjet printing process (page 11, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electric element of Park by using a method of a spin coating process, a dip coating process, or an inkjet printing process to form the organic material layer of the organic electric element, as taught by Park.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both vacuum deposition process and a solution method are taught by Park. The substitution of the method of making the device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electric element.
The modification provides the Modified organic electric element of Park comprising a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (the Modified compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF), wherein the organic material layer is formed by a method of a spin coating process, a dip coating process, or an inkjet printing process, meeting all the limitations of claim 8.
Regarding claim 9, the Modified organic electric element of Park reads on all the limitations of claims 4-5 as outlined above. 
The Modified organic electric element of Park comprises a first electrode (ITO), an organic material layer, and a second electrode (Al), wherein the organic material layer comprises a hole injection layer (TNATA), a hole transport layer (NPD), a light emitting layer (the Modified compound P-12 of Park as a host and Ir(ppy)3 as a dopant), a hole blocking layer (BAlq), an electron transport layer (Alq3), and an electron injection layer (LiF).
Park does not disclose a specific electronic device comprising a display device comprising the Modified organic electric element of Park and a controller for driving the display device.
However, Park teaches a display device comprising the organic electric element of Park and a controller for driving the display device (page 11, paragraph 5). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electric element of Park by using the organic electric element to make an electronic device which comprises a display device 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both the example device of Park (Example 12) and the Modified organic electric element of Park are encompassed by the scope of the organic electric element disclosed by Park. Thus, substitution of the known organic electric elements in the display device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electric element.
The modification provides the Modified electronic device of Park comprising a display device comprising the Modified organic electric element of Park and a controller for driving the display device, meeting all the limitation of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786